 In the Matter of DIxiE MANUFACTURING COMPANY, INC.,andAMAL-GAMATED CLOTHING WORKERS OF AMERICACase No. 1O-R-1110.-Decided March 7,1944Mr. Pride Tomlinson,of Columbia, Tenn., andMr. A. H. Roberts,Jr., of Nashville, Tenn., for the Company.Mr. Edward A. Blair,of Columbia, Tenn., andMr. Harold S. Mara-shenke,of Nashville, Tenn.,'for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated' Clothing Workers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the .representation of employees ofDixieManufacturing Company, Inc., Columbia, Tennessee, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Dan M. Byrd, Jr.,Trial Examiner.Said hearing was held at Columbia,. Tennessee,on February 11, 1944. The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYDixie Manufacturing Company, Inc., a Tennessee corporation, isengaged in the manufacture of pants and overalls at two plants inColumbia, Tennessee.We are here concerning with its Plant No. 1.During 1942 the Company purchased raw materials valued in excess55 N. L. R. B., No. 50.281 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $75,000, over 90 percent of which was shipped to it from pointsoutside the State of Tennessee.During the same period the Com-pany sold products valued in excess of $75,000, over 90 percent ofwhich was shipped to points outside the State of Tennessee.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDAmalgamatedClothingWorkers of America, affiliated with theCongress of Industrial Organizations,isa labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain employees of the Com-pany, on the ground that the unit sought by the Union is inappropriate.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union asserts that the appropriate unit consists of all produc-tion and maintenance employees, excluding clerical and supervisoryemployees at Plant No. 1 of the Company at Columbia, Tennessee.The Company claims that similar employees at its two plants at Co-lumbia constitute an appropriate unit.There are approximately 261 employees at Plant No. 2 and 208 atPlant No. 1.The plants are approximately 1 mile apart and are underseparate managers.Although the product of both plants is substan-tially the same and employees in both have similar skills and dutiesand receive the same basic wage rate, each of the plants has its ownpay-roll facilities and 'work-ticket departments and keeps accountsin separate banks to meet the separate pay rolls.Warehousing, re-ceiving, and shipping facilities of sufficient size to meet the require-ments of each plant are maintained at both. Interchange of personnelbetween the plants as a rule does not occur, although during timesof emergency there is some interchange.We have heretofore heldthat the employees at Plant No. 2 constitute an appropriate unit.'WeIThe Field Examiner reported that the Union submitted 106 designation cards and that261 employees are in the alleged appropriate unit.At the hearing the Company's counselstated that only 208 employees are in the alleged appropriate unit2Matter of Dixie Manufacturing Company, Inc,54 N L. It. B 384. DIXIEMANUFACTURING COIdPANY, INC.283see no reasonwhy the employeesatPlant No.1 alone at the presenttime may notconstitute an appropriate unit.We find thatall productionand maintenance employees at PlantNo. I of theCompany at Columbia, Tennessee,excluding clerical em-ployees and all supervisory employees with authority to hire, promote,discharge,discipline,or otherwiseeffect changes in the status of em-ployees,or effectively recommend such action,constitute a unit appro-priate for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dixie Manufactur-ing Company,Inc., Columbia,Tennessee,ai) election by secret ballotshall be conducted as early as possible, but not later than thirty (30)clays from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Amalgam-ated ClothingWorkers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.